Title: Continental Congress Remarks on the Calling of States Conventions, [1 April 1783]
From: Hamilton, Alexander,Continental Congress
To: 



[Philadelphia, April 1, 1783]

Mr. Madison & Mr. Hamilton disapproved of these partial conventions, not as absolute violations of the Confederacy, but as ultimately leading to them & in the mean time exciting pernicious jealousies; the latter observing that he wished instead of them to see a general Convention take place & that he sd. soon in pursuance of instructions from his Constituents propose to Congs. a plan for that purpose; the object wd. be to strengthen the fœderal Constitution.
